FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIO ALFONSO-FLORES,                            No. 08-73757

               Petitioner,                       Agency No. A029-269-959

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Mario Alfonso-Flores, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his motion to reopen deportation

proceedings issued in absentia and to allow him to apply for benefits under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”),

§§ 201-203, Pub.L. No. 105-100, 111. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the petition for

review.

          The agency did not abuse its discretion in denying Alfonso-Flores’ motion

to reopen on the ground that he failed to show reasonable cause excusing his

failure to attend his hearing. See 8 U.S.C. § 1252(b) (1989). Alfonso-Flores does

not dispute that he received oral notice of his hearing date. See Matter of M-D-, 23

I. & N. Dec. 540, 542 (BIA 2002) (“Prior to 1992, the Act provided only that ‘the

alien shall be given notice, reasonable under all the circumstances, of the nature of

the charges against him and of the time and place at which the proceedings will be

held.’” (quoting 8 U.S.C. § 1252(b) (1988))).

      The agency also did not abuse its discretion in denying Alfonso-Flores’

motion to reopen to seek NACARA relief where the motion was over eight years

late, see 8 C.F.R. § 1003.43(e)(1), and Alfonso-Flores did not demonstrate that

equitable tolling was warranted, see Albillo-De Leon v. Gonzales, 410 F.3d 1090,




                                           2                                   08-73757
1099-1100 (9th Cir. 2005) (equitable tolling of the NACARA deadline is available

where alien demonstrates he acted with due diligence).

      PETITION FOR REVIEW DENIED.




                                         3                                08-73757